                                     Case 18-21880-AJC                               Doc 24                  Filed 10/30/18                            Page 1 of 41


Fill   in   this 1nformat1on to 1dent1ty your case

                                                        A                         IGLESIAS
Debtor 1              ANTONIO                                                        Last Name
                                                      Middle Name
                      First Name

Debtor2                                               Middle Name
                                                                                      L3$f.Nam e
 (Spouse , Wfiling)   Filst Name


 United States Bankruptcy Court for the:
                                                 Southern District of Florida
                                                                                                                                                                                          · Q Check if this is an               /

 Case number           18-21880-AJC                                                                                                                                                              amendedfili~
                      (If known)
                                                                                                                                                                                                        (Lt,~         "Q~")
                                                                                                                                                                                                                  (\
                                                                                                                                                                                                               ft')
Official Form 106Sum
                                                                                                                                                                                                                       -.,.-1
                                                                                                                                                                                                                       i~@
                                        ties and Cer tain Sta tist ica l lnfo rma
                                                                                                                                                                                                            12115
Sum mar y of You r Ass ets and Lia bili                                                                                                     co ct
                                                                                              both are equal ly respo nsible for suppl ying
                                                If two marri ed peopl e are filing toget her,                            amen ded sched ules after you file
Be as comp lete and accur ate as possi ble.                                       ation on this form. If you are  filing
                                               first; then comp lete the inform
inform ation. Fill out all of your sched ules                                                   this page.
            al forms , you  must  fill out a new   SummBI'}' and check the box at the top of
your origin


fl fl             Sum mariz e Your Asse ts
                                                                                                                                                                                         Your asset s
                                                                                                                                                                                         Value of what you own


                                             106A/B)                                                                                                                                         $                 0.00      ~i:::
 1. Schedule AIB: Properly (Official Form

                                                                                                                                                                                               $--1-,9-00-.~
                                                                                                          .............................................................
    1a. Copy line 55, Total real estate , from Schedule A/B .............................................

                                                                                                                                                      ................................
                                                rty, from Schedule                Al8 ...............................................................
        1b. Copy line 62, Total perso nal prope


        1c. Copy line 63, Total of all property on
                                                   Schedule Al8 .............................................
                                                                                                              ..................            ..........................................         $ _ _1~.9_0_0._0_0      I
fl fj               Sum mariz e Your Liab ilities

                                                                                                                                                                                           Your liabili ties
                                                                                                                                                                                           Amou nt you owe

                                               s Secured by Prope rly (Official Fonn 1060)                                                                                                              145,876.78
   2. Schedule D: Creditors Who Have Claim                                                                                                                                                     $
                                                                                              page of Part 1 of Schedule D ... ........ .
                                             n A, Amou nt of claim, at the bottom of the last
      2a. Copy the total you listed in Colum

                                       Unsecured Claims (Official Fonn 106E/F)                                                                                                                   $ _ _4~,0_7_9._5_2
   3. Schedule EIF: Creditors Who Have
                                                                                                     ule EIF ........................................... .
                                                          ty unsecured claims) from line Se of Sched
            3a. Copy the total claims from Part 1 (priori

                                                        riority unsecured claims) from line 6j of
                                                                                                  Schedule EJF ...................................... .                                    +     $ _ _ _ _o_._oo_
            3b. Copy the total claims from Part 2 (nonp


                                                                                                                                                                                                 $      149,956.30
                                                                                                                                                      Your total liabili ties




 fl fl                Sum mariz e Your Incom e and Expe
                                                        nses


                                                  1061)                                                                                                                                                   6,600 .00
       4. Schedule I: Your Income (Official Fann                                                                ......................................................
                                                                                                                                                                                                   $   ------
                               month ly incom e from line 12 of Schedule I ....................................
          Copy your combined

       s. Schedule J: Your Expenses (Official Fonn
                                                    106J)                                                                                                                                                  2,397.00
                                    ses from line 22c of Schedule J .............................................
                                                                                                                  ...................................................... .                         $   ------
          Copy your month  ly expen




                                                                                                                                                                                                        page 1 of2
                                                                                                      and Certa in Statis tical Inform ation
       Official Fann 106Sum                                 Summ ary of Your Asset s and Liabil ities
                                Case 18-21880-AJC                    Doc 24          Filed 10/30/18               Page 2 of 41

    Debtor 1     ANTONIO                       A                  IGLESIAS                           Case number lffknownl   18-21880-AJC
                  First Name     Middle Name        last Name




                 Answer These Questions for Administrativ e and Statistical Records

     6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

        D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
        if ves
     7. What kind of debt do you have?

        if Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



    8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1Line11; OR, Form 1228Line11; OR, Form 122C-1Line14.
                                                                                                                                           $__6~,6_0_0._0_0




    9. Copy the following special categories of claims from Part 4, line & of Schedule EIF:



                                                                                                            Total claim

         From Part 4 on Schedule EIF, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                     $                   0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                            $                   0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $                   0.00

       9d. Student loans. (Copy line 6f.)                                                                   $                   0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                                 $                   0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +s                     0.00

       9g. Total. Add lines 9a through 9f.
                                                                                                            $                   0.00   I



Official Form 106Sum     Sunvnary of Your Assets and Liabilities and Certain Statistical Information
                                                                                                                                               page 2 of 2
                                 Case 18-21880-AJC                            Doc 24           Filed 10/30/18        Page 3 of 41

Fill in this 1nformat1on to 1dent1fy your case and this f1l1ng·



Debtor 1            ANTONIO                          A                   IGLESIAS
                    First Name                  Middle Name                  last Name

Debtor 2
(Spouse, WfiUng) Fnt Name                       Middle Name                  last Name


United States Bankruptcy Court for the: Southern District of Florida

Case number         18-21880-AJC
                                                                                                                                             0   Check if this is an
                                                                                                                                                 amended filing

Official Form 106A/B
 Schedule A/B: Property                                                                                                                                      12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think It fits best Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

              Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   0    No. Go to Part 2.
   liZi Yes. Vll'here is the property?
                                                                     What is the property? Check all that apply.       Do not deduct secured daims or exemptions. Put
                                                                     Gif    Single-family home                         the amourrt ~any secured claims on Schedule D:
     1. 1.   21118N65thCourt                                                                                           Creditots Who Have Claims Secured by Property.
             Street address, if available, or other desaiption
                                                                     0      Duplex or multi-unit building
                                                                     0      Condominium or cooperative                 Current value of the      Current value of the
                                                                     0      Manufactured ()( mobile hocne              entire property?          portion you own?
                                                                     0      Land                                       $      129,000.00         $              0.00
                                                                     0      Investment property
             MIAMI                           FL        33179                                                           Describe the nature of your ownership
             City                           State        ZIP Code
                                                                     0      Timeshare
                                                                     0      Other _ _ _ _ _ _ _ _ _ __                 interest (such as fee simple, tenancy by
                                                                                                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                                                                       HOMESTEAD
             MIAMI-DADE                                              Gif Debtor 1 only
             County                                                  0     Debtor 2 only
                                                                     0     Debtoc 1 and Debtor 2 only                  0   Check if this is community property
                                                                                                                           (see instructions)
                                                                     0     At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: 30-1231-027-0690
   If you own or have more than one, list here:
                                                                    What is the property? Check all that apply.        Do not deduct secured daims or exemptions. Put
                                                                    0    Single-family home                            the amourrt of any secured claims on Schedule D:
     1.2.                                                                                                              Creditots Who Have Claims Secured by Property.
             Street address. if available, or other desaiption
                                                                    0      Duplex ()( multi-unit building
                                                                    0    Condominium or cooperative                    Current value of the      Current value of the
                                                                    0    Manufactured or mobile home                   entire property?          portion you own?
                                                                    0      Land                                        $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                    0      Investment property
                                                                    0    Timeshare                                     Describe the nature of your ownership
             City                           State        ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                    0    Other _ _ _ _ _ _ _ _ _ __
                                                                                                                       the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    0    Debtoc 1 only

             County                                                 0    Debtoc 2 only
                                                                    0    Debtor 1 and Debtor 2 only                    0   Check if this is community property
                                                                    0    At least one of the debtors and another           (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification n u m b e r : - - - - - - - - - - - - -


Official Form 106A/B                                                 Schedule A/B: Property                                                              page 1
                                 Case 18-21880-AJC                              Doc 24           Filed 10/30/18              Page 4 of 41
 OelXor 1          ANTONIO                             A                    IGLESIAS                          Case number (itkno""l   18-21880-AJC
                    FntName          Middle Name           Last Name




                                                                       What is the property? Check all that apply.               Do not deduct secured daims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule D:
                                                                       0    Single-family home
                                                                                                                                 Creditors Who Have Claims Secured by Properly.
     1.3.
            Street address, if available, or other description         0    Duplex or multi-unit building
                                                                                                                                 Current value of the      Current value of the
                                                                       0    Condominium or cooperative
                                                                                                                                 entire property?          portion you own?
                                                                       0    Manufactured or mobile home
                                                                                                                                 $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                       0    Land
                                                                       0    Investment property
                                                                                                                                 Describe the nature of your ownership
            City                               State   ZIP Code        0    Timeshare
                                                                                                                                 interest (such as fee simple, tenancy by
                                                                       0    Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                 the entireties, or a life estate), if known.

                                                                       Who has an interest in the property? Check one.
                                                                       0    Debtor 1 only
             County
                                                                       0    Debtor 2 only
                                                                       0    Debtor 1 and Debtor 2 only                           D Check if this is community property
                                                                                                                                      (see instructions)
                                                                       0    At least one of the debtors and another

                                                                       Other information you wish to add about this item, such as local
                                                                       property identification n u m b e r : - - - - - - - - - - - - - -




Fifi Describe Your Vehicles
 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    litJ   No
    0      Yes

                                                                       Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
     3.1.       Make:
                                                                                                                                  the amount of any secured claims on Schedule D:
                Model:
                                                                        0   Debtor 1 only                                         Creditors Who Have Claims Secured by Properly.
                                                                        0   Debtor 2 only
                Year:                                                                                                             Current value of the      Current value of the
                                                                        0   Debtor 1 and Debtor 2 only
                                                                                                                                  entire property?          portion you own?
                Approximate mileage:                                    0   At least one of the debtors and another
                Other information:                                                                                                                          $_ _ _ _ _ __
                                                                                                                                  $_ _ _ _ _ __
                                                                        0   Check if this is community property (see
                                                                            instructions)



    If you own or have more than one, describe here:

                                                                       Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
     3.2.       Make:
                                                                                                                                  the amount of any secured claims on Schedule D:
                Model:
                                                                        0    Debtor 1 only                                        Creditors Who Have Claims Secured by Properly.
                                                                        0   Debtor 2 only
             Year:                                                                                                                Current value of the      Current value of the
                                                                        0    Debtor 1 and Debtor 2 only
                                                                                                                                  entire property?          portion you own?
                Approximate mileage:                                    0   At least one of the debtors and another
                Other information:                                                                                                $ _ _ _ _ _ __            $_ _ _ _ _ __
                                                                        0    Check if this is community property (see
                                                                             instructions)




  Official Form 106A/B                                                     Schedule AIB: Property                                                                   page2
                              Case 18-21880-AJC                        Doc 24           Filed 10/30/18               Page 5 of 41
Debtor 1         ANTONIO                        A                    IGLESIAS                           Case number (it,.._,J   18-21880-AJC
                 First Name       Middle Name       Last Name




                                                                Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
    3.3.    Make:
                                                                                                                           the amount of any secured claims on Schedule D:
            Model:
                                                                0    Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                                0    Debtor 2 only
            Year:                                                                                                          Current value of the      Current value of the
                                                                0    Debtor 1 and Debtor 2 only
                                                                                                                           entire property?          portion you own?
            Approximate mileage:                                0    At least one of the debtors and another
            Other information:
                                                                                                                           $_ _ _ _ _ __             $._ _ _ _ __
                                                                0    Check if this is community property (see
                                                                     instructions)


   3.4.     Make:
                                                                Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount cl any secured claims on Schedule D:
             Model:
                                                                0    Debtor 1 only                                         Credilors Who Have Claims Secured by Properly.
                                                                0    Debtor 2 only
             Year:                                                                                                         Current value of the      Current value of the
                                                                0    Debtor 1 and Debtor 2 only
                                                                                                                           entire property?          portion you own?
            Approximate mileage:                                0    At least one of the debtors and another
            Other information:
                                                                                                                           $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                0    Check if this is community property (see
                                                                     instructions)




4. Watercraft, aircraft, motor homes, A TVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   ~No
   0       Yes


                                                                Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
    4.1.     Make:
                                                                                                                           the amount of any secured claims on Schedule D:
             Model:
                                                                0    Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                                0    Debtor 2 only
             Year:
                                                                0    Debtor 1 and Debtor 2 only                            Current value of the      Current value of the
             Other information:                                 0    At least one of the debtors and another               entire property?          portion you own?


                                                                0    Check if this is community property (see              $._ _ _ _ _ __            $._ _ _ _ _ __
                                                                     instructions)



   If you own or have more than one, list here:

    4.2.     Make:
                                                                Who has an interest in the property? Check one.            Do not deduct secured claims or exemptions. Put
                                                                                                                           the amount of any secured claims on Schedule D:
             Model:
                                                                0    Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
                                                                0    Debtor 2 only
             Year:                                                                                                         Current value of the      Current value of the
                                                                0    Debtor 1 and Debtor 2 only
                                                                                                                           entire property?          portion you own?
             Other information:                                 0    At least one of the debtors and another

                                                                                                                            $_ _ _ _ _ __            $. _ _ _ _ _ __
                                                                0    Check if this is community property (see
                                                                     instructions)




 Official Form 106A/B                                               Schedule AIB: Property                                                                   page3
                                       Case 18-21880-AJC                                    Doc 24                Filed 10/30/18                        Page 6 of 41
                  ANTONIO                                    A                       IGLESIAS                                       Case number w1o1owni        18-21880-AJC
 Debtor 1
                    First Name          Middle Name                Last Name




f dfl Describe Your Personal and Household Items
                                                                                                                                                                                        Current value of the
 Do you awn or have any legal or equitable interest in any of the following items?                                                                                                      portion you own?
                                                                                                                                                                                        Do not deduct secured daims
                                                                                                                                                                                        or exemptions.

 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    0  No
     ~ Yes. Describe........ .                                                                                                                                                           s____s_o_o_.o_o
                                         LIVING ROOM SET, DINING ROOM SET, BEDROOM SET, FURNITURE,
 7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games
     0     No
     ~ Yes. Describe.......... TV SET                                                                                                                                                     $- - - - -200.00
                                                                                                                                                                                                    ---
 a. CoUectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     ~No
     0     Yes. Describe ......... .                                                                                                                                                      $_ _ _ _ _ _ __


 9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments

     ~No
     0     Yes. Describe ......... .                                                                                                                                                      $_ _ _ _ _ _ __


 10. Fireanns
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     ~No
     0     Yes. Describe ......... .                                                                                                                                                      $_ _ _ _ _ _ __


 11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      0     No
      ~ Yes. Describe.......... USED CLOTHS AND SHOES                                                                                                                                     $- - - - -100.00
                                                                                                                                                                                                    ---

  12.Jewelry
      Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                gold, silver
      ~No
                                                                                                                                                                                          $ _ _ _ _ _ _ __
      ClYes. Describe.......... .

  13. Non-farm animals
      Examples: Dogs, cats, birds, horses

      ~No
      D Yes. Describe.......... .                                                                                                                                                         $_ _ _ _ _ _ __


  14 Any other personal and household items you did not already list, including any health aids you did not list

      ~No
      Cl    Yes. Give specific                                                                                                                                                             $_ _ _ _ _ _ __
            information .............. .

  15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                           $_ _ ____,,9=0=0-=00=-
      for Part 3. Write that number here ........ ............... ............... ... .. ... ........ ............................................................................. ~



   Official Form 106A/B                                                             Schedule AIB: Property                                                                                             page4
                                              Case 18-21880-AJC                                            Doc 24                    Filed 10/30/18                          Page 7 of 41
Debtor 1              ANTONIO                                           A                            IGLESIAS                                                Case number !dknot>nl   18-21880-AJC
                        First Name             Middle Name                     Last Name




FfFF              Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                   Current value of the
                                                                                                                                                                                                              portion you own?
                                                                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                                                                              or exemptions.


16.Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

      0 No
      ~Yes ...............................................................................................................................................................   Cash: ...................... .           10_0_.o_o
                                                                                                                                                                                                               s_ _ _ _


11. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

      1:J
        No
      ~Yes .................... .                                                                  Institution name:


                                                 11.1. Checking account                             DADE COUNTY FEDERAL CREDIT UNION                                                                           $               900.00

                                                 11.2. Checking account:                                                                                                                                       $

                                                 17.3. Savings account:                                                                                                                                         $

                                                 17 .4. Savings account:                                                                                                                                        $

                                                 17.5. Certificates of deposit:                                                                                                                                 $

                                                 17 .6. Other financial account:                                                                                                                                $

                                                 17.7. Other financial account:                                                                                                                                 $

                                                 17 .a. Other financial account:                                                                                                                                $

                                                 17.9. Other financial account:                                                                                                                                 $




18. Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage finns, money market accounts

      ~No
      0     Yes ...... .                         Institution or issuer name:

                                                                                                                                                                                                                $_ _ _ _ _ _ __
                                                                                                                                                                                                                $ _ _ _ _ _ __
                                                                                                                                                                                                                $_ _ _ _ _ _ __




19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
      an LLC, partnership, and joint venture
      ~No                                        Name of entity:                                                                                                              % of ownership:
      1:1 Yes. Give specific                                                                                                                                                  0%                 %              $
            infonnation about
                                                                                                                                                                              0%                 %              $
            them ................ .
                                                                                                                                                                              0%                 %              $




 Official Fonn 106A/B                                                                              Schedule AIB: Property                                                                                                   page 5
                                            Case 18-21880-AJC                         Doc 24         Filed 10/30/18         Page 8 of 41
Debtor 1           ANTONIO                                   A                   IGLESIAS                    Case number (if known)   18-21880-AJC
                     FntName                Middle Name            last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   ~No
   D     Yes. Give specific                 Issuer name:
         infonnation about                                                                                                                       $_ _ _ _ _ _ __
         them ...................... .
                                                                                                                                                 $_ _ _ _ _ _ __
                                                                                                                                                 $_ _ _ _ _ _ __


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   ~No
   0     Yes. List each
         account separately.                Type of account:          Institution name:

                                            401(k) or similar plan:                                                                                  $_ _ _ _ _ _ __

                                            Pension plan:                                                                                            $._ _ _ _ _ _ __

                                             IRA:                                                                                                    $_ _ _ _ _ __

                                             Retirement account:                                                                                     $._ _ _ _ _ _ __

                                             Keogh:                                                                                                  $_ _ _ _ _ __

                                             Additional account:                                                                                     $_ _ _ _ _ _ __

                                             Additional account:                                                                                     $_ _ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue serVice or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   !;a    No
   0      Yes ........................ ..                          Institution name or individual:

                                             Electric:                                                                                               $._ _ _ _ _ _ __

                                             Gas:                                                                                                    $_ _ _ _ _ _ __
                                             Healing oil:                                                                                            $_ _ _ _ _ _ __
                                             Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                           $_ _ _ _ _ _ __

                                             Prepaid rent:                                                                                           $ _ _ _ _ _ _ __
                                             Telephone:                                                                                              $_ _ _ _ _ _ __
                                             Water:                                                                                                  $_ _ _ _ _ _ __

                                             Rented furniture:                                                                                       $_ _ _ _ _ _ __
                                             Other:                                                                                                  $_ _ _ _ _ _ __


23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

    ~No
    0     Yes ......... .                    Issuer name and desaiption:
                                                                                                                                                     $_ _ _ _ _ _ __
                                                                                                                                                     $_ _ _ _ _ _ __
                                                                                                                                                     $_ _ _ _ _ _ __


 Official F0011 106A/B                                                          Schedule A/B: Property                                                       page&
                                        Case 18-21880-AJC                        Doc 24          Filed 10/30/18              Page 9 of 41
Debtor 1        ANTONIO                                   A                 IGLESIAS                           Case number (Wknown)   18-21880-AJC
                  First Name             Middle Name           Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   ~No
   D   Yes ····································   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                          $_ _ _ _ _ __
                                                                                                                                                          $_ _ _ _ _ __
                                                                                                                                                          $_ _ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   ~No
   0   Yes. Give specific
       information about them ....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   ~No
   0   Yes. Give specific
       information about them ....                                                                                                                        $ _ _ _ _ _ __


21. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   ~No
   0   Yes. Give specific
       information about them ....                                                                                                                        $_ _ _ _ _ __


Money or property owed to you?                                                                                                                            Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          daims or exemptions.

28. Tax refunds owed to you
   ~No
   0   Yes. Give specific information                                                                                         Federal:                $
            about them, including whether
            you already filed the returns                                                                                      State:                 $
            and the tax years ....................... .
                                                                                                                               Local:                 $


29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

   ~No
   0   Yes. Give specific information............. .
                                                                                                                              Alimony:                    $
                                                                                                                              Maintenance:                $
                                                                                                                              Support:                    $
                                                                                                                              DillOl"ce settlement:       $
                                                                                                                              Property settlement:        $

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
             Social Security benefits; unpaid loans you made to someone else
   ~No
   0   Yes. Give specific information .............. .
                                                                                                                                                          $_ _ _ _ _ _ __



Official Form 106A/B                                                       Schedule AIB: Property                                                                   page7
                                      Case 18-21880-AJC                                      Doc 24                 Filed 10/30/18                           Page 10 of 41
                  ANTONIO                                      A                         IGLESIAS                                          Casenumber(ifknolm)          18-21880-AJC
Debtor 1
                    FinltName            Ml:ktleName




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

    ~No
    Q Yes. Name the insurance company                                Company name:                                                             Beneficiary:                                       Surrender or refund value:
                of each policy and list its value ....
                                                                                                                                                                                                  $_ _ _ _ _ __
                                                                                                                                                                                                  $_ _ _ _ _ _ __
                                                                                                                                                                                                  $_ _ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
    WJ     No
    Q Yes. Give specific information ............. .


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights                                       to sue
    WJ     No
    Q Yes. Describe each claim .....

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
    WJ     No
    Q Yes. Describe each claim ..... .



35.Any financial assets you did not already list

     WJ    No
     Q Yes. Give specific information ........... .


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                                            -+                   1,000.00
    for Part 4. Write that number here ..................................................................................................................................................




                  Describe Any Business-Rela ted Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
     Wl    No. Go to Part 6.
     Q Yes. Go to line 38.
                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not dedud secured claims
                                                                                                                                                                                                 or exemptions.


 38. Accounts receivable or commissions you already earned
     WJ    No
     Q Yes. Describe ...... .

 39. Office equipment, furnishings, and supplies
     Examples: Business-related computers, software, modems. printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

      WJ   No
      Q Yes. Describe ...... .



  Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                 pages
                                           Case 18-21880-AJC                                  Doc 24                 Filed 10/30/18                           Page 11 of 41
                    ANTONIO                                      A                      IGLESIAS                                          Casenumber(iflaJO>WJ)        18-21880-AJC
Debtor 1
                      First Name               MidcUeName            Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

    ~No
    D    Yes. Describe ...... .



41. Inventory
     !;a No
    D    Yes. Describe ...... .


42.lnterests in partnerships or joint ventures
    Iii No
    D      Yes. Describe.......                Name of entity:                                                                                                     % of ownership:
                                                                                                                                                                   _ _ _%                       $_ _ _ _ _ _ _ __
                                                                                                                                                                   _ _ _%                       $_ _ _ _ _ _ _ __
                                                                                                                                                                   _ _ _%                       $_ _ _ _ _ _ _ __


43. Customer lists, maHing lists, or other compilations
    !;a No
    D Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
                   D     No
                   D     Yes. Describe ....



44. Any business-related property you did not already list
    !;a No
     D      Yes. Give specific                                                                                                                                                                   $ _ _ _ _ _ _ __
            information ........ .
                                                                                                                                                                                                 $_ _ _ _ _ _ __
                                                                                                                                                                                                 $_ _ _ _ _ _ __
                                                                                                                                                                                                 $_ _ _ _ _ _ __
                                                                                                                                                                                                 $_ _ _ _ _ _ __
                                                                                                                                                                                                 $_ _ _ _ _ _ __


45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here .................................................................................................................................................... ~
                                                                                                                                                                                                I$_ _ _0._001



                     Describe Any Fann- and Commercial Fishing-Related Property You Own or Have an Interest In.
                     If you own or have an interest in farmland, list it in Part 1.


 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     Iii    No. Go to Part 7.
     D      Yes. Go to line 47.
                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured daims
                                                                                                                                                                                                 or exemptions.

 47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
      !;a    No
      D      Yes ......................... .

                                                                                                                                                                                                    $- - - - - -0.00
                                                                                                                                                                                                                --

  Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                    page9
                                            Case 18-21880-AJC                       Doc 24              Filed 10/30/18                     Page 12 of 41
 Debtor 1            ANTONIO                              A                   IGLESIAS                                   Case number (if known)   18-21880-AJC
                       First Name           Middle Name        last Name




 48. Cro~ither growing or harvested
    liZI No
    0      Yes. Give specific
           infonnation ............ .                                                                                                                                $._ _ _ _ _ _ __

 49. Fann and fishing equipment, implements, machinery, fixtures, and tools of trade
    ~No
    D      Yes ....... .
                                                                                                                                                                     $. _ _ _ _ _ _ __

 50. Fann and fishing supplies, chemicals, and feed

    ~No
     0     Yes ..........................
                                                                                                                                                                     $._ _ _ _ _ _ __

 51. Any farm- and commercial fishing-related property you did not already list
    liZI   No
    0      Yes. Give specific
           infonnation............ .                                                                                                                                 $_ _ _ _ _ _ __




                   Describe All Property You Own or Have an Interest in That You Did Not List Above

 53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country dub membership

    liZI   No
                                                                                                                                                                       $_ _ _ _ __
    D      Yes. Give specific
           information............ .                                                                                                                                   $_ _ _ _ __
                                                                                                                                                                       $_ _ _ _ __


54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. +                $· - - - -0.00
                                                                                                                                                                                 --


F§f:M List                   the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2 ......................                                                                   ............................................ + $· - - - - 0.00
                                                                                                                                                                                         --
56. Part 2: Total vehicles, line 5                                                            $                   0.00

57. Part 3: Total personal and household items, line 15                                       $               900.00

58. Part 4: Total financial assets, line 36                                                   $            1,000.00

59. Part 5: Total business-lated property, line 45                                            $                   0.00

60. Part 6: Total fann- and fishing-lated property, line 52                                   $                   0.00

61. Part 7: Total other property not listed, line 54                                       +s                     0.00

                                                                                                           1·9 00.00                                                             1,900.00
62. Total personal property. Add lines 56 through 61 •....................                    $                            Copy personal property total+          +s

63. Total of all property on Schedule AIB. Add line 55 + line 62 ............................... :......................................................... .              1,900.00
                                                                                                                                                                    $- - - - ---

 Official F oon 106A/B                                                     Schedule AIB: Property                                                                                page 10
                                   Case 18-21880-AJC                  Doc 24          Filed 10/30/18              Page 13 of 41

Fill 111 this 111format1011 to 1dent1fy your case

                 ANTONIO                          A                IGLESIAS
Debtor 1                                         -Nam •
                                                                         last Name
                    Fll'St:Name

Debtor2                                          Middle Name             Last Name
(Spouse, if filing) F1rstName

                                                            of Florida
 United States Bankruptcy Court for the: Southe rn District
                                                                                                                                           D   Check if this is an
 Case number          18-21880-AJC                                                                                                             amended filing
 (If known)




Official Form 106C
                                               mp t
Sch edu le C: The Pro per ty You Cla im as Exe
                                                                                                                                                             12115

                                                                                                               ible for supplyi ng correct informa   tion.
                                                         people are filing togethe r, both are equally respons
Be as complete and accurat e as possible. If two married                                          list the propert y that you claim as exempt . If more
                                                         y (Official Form 106A/B ) as your source,
Using the property you listed on Schedu le AIB: Propert                                                         the top of any addition al pages, write
                           and attach to this page as many copies of Part 2: Additio nal Page as necess ary. On
space is needed , fill out
your name and case number (if known) .
                                                                                                                        One way of doing so is to state a
                                                         must specify the amoun t of the exemp tion you claim.
For each Item of proper ty you claim as exemp t, you                                               of the  proper ty being  exemp ted up to the amoun t
                                                          may claim the full fair  market   value
specifi c dollar amoun t as exemp t Alterna tively, you                                                                  benefit s, and tax-exe mpt
                                                             uch as those for health aids, rights to receive certain
of any applica ble statuto ry limit. Some exemp tions-s                                         tion  of 100%  of  fair market value  under a law that
                                                          t. Howev er, if you claim an exemp
retirem ent funds- may be unlimit ed in dollar amoun                                                ined  to exceed   that amoun  t, your exemp tion
                                                      and the value of     the proper ty Is determ
limits the exemp tion to a particu lar dollar amoun t
                                                       t.
would be limited to the applica ble statuto ry amoun


flf l            Identi fy the Prope rty You Claim as Exem pt

                                                       one only, even if your spouse is filing with you.
  1. Which set of exemp tions are you claimin g? Check
       Iii' You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                                                                 522(b)( 2)
       0      You are claimin g federal exempt ions. 11 U.S.C. §


                                                          claim as exemp t, fill in the infonna tion below.
  2. For any proper ty you list on Schedu le AIB that you

                                                                                       Amount of the exemption you claim          Specific laws that allow exemption
         Brief descrip tion of the property and line on        Current value of the
         Schedu le A/S that lists this property                portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule AIB

                                                                                                                                Art 10 § 4(a)(2)
        Brief
                                  Personal Property            $900. 00                ~$ 900.00
        descrip tion:
                                                                                       0    100% of fair market value, up to
        Line from                                                                           any applica ble statutor y limit
        Schedule AJB:
                                  3.15

                                                                                        D $ 1,000.00                              Art 10 § 4(a)(2)
         Brief
                                  Financial Assets              $1,000.00
         descrip tion:
                                                                                        ~   100% offair market value, up to
         Line from                .A...36.....                                              any applica ble statutor y limit
         Schedu le AJB:

                                                                                        Ds _ _ __                                 Art 10 § 4(a)(2);Fla. Stat.
         Brief
                                   Homestead                    $ 129,000.00
         description:                                                                                                             Ann. § 222.25
                                                                                        !;a 100% offair market value, up to
         Line from                                                                          any applica ble statutor y limit
         Schedule AJB: ...1_1.._

                                                         than $155,675?
    3. Are you claimin g a homes tead exemp tion of more                                                                  ent.)
                                                               after that for cases filed on or after the date of adjustm
         (Subjec t to adjustm ent on 4/01116 and every 3 years

         Iii' No                                                                                                    case?
                                                                 exempt ion within 1,215 days before you filed this
         D     Yes. Did you acquire the propert y covered by the
                0      No
                D      Yes


                                                                                                                                                        page 1of1_
   Official Form 106C
                                                                Schedu le C: The Proper ty You Claim as Exemp t
                                         Case 18-21880-AJC                         Doc 24               Filed 10/30/18              Page 14 of 41

  Fill    in    tt11s 1nformat1on to 1dent1fy your case


  Debtor 1                  ANTONIO                     A                       IGLESIAS
                            First Name                Middle Name                  Last Name

  Debtor2
  (Spouse,       lffi~ng)   Fi,.tName                 Mtd<jleName                  Last Name


  Urited States Bankruptcy Court for the: Southern District of Florida

  Case number               18-21880-AJC
  (If known}                                                                                                                                                  D   Check if this is an
                                                                                                                                                                  amended filing


  Official Form 1060
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
  Be as complete and accurate as possible. If two manied people are filing together, both are equally responsible for supplying correct
  information. If more space Is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).

 1. Do any creditors have claims secured by your property?
     Cl         No. Check this box and submit this fonn to the court with your other schedules. You have nothing else to report on this fonn.
     iii' Yes. Fill in all of the infonnation below.
i#fi                 List All Secured Claims
                                                                                                                               Column A               Column B              Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately                       Amount of claim        Value of collateral   Unsecured
     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                     Do not deduct the      that supports this    portion
     As much as possible, list the claims in alphabetical order according to the creditor's name.                              value of collateral.   claim                 If any


WsETERus                                                        Describe the property that secures the claim:                  $     145,876.78       $    129,000.00 $
                                                                                                                                                                            ·----
         Cmdilor's Name

          PO BOX 1077                                          21118 NE 5 COURT                Miami, FL 33179
         Number               Street

                                                               As of the date you file, the claim is: Check all that apply.
                                                                ~ Contingent
         HARTFORD                        CT      06143          0   Unliquidated
         ~-------~-~~~~
         City                            State   ZIP Code       Q Disputed
   Who owes the debt? Check one.                                Nature of lien. Check all that apply.
   ~       Debtor 1 only                                        ~ An agreement you made (such as mortgage or secured
   0       Debtor 2 only                                            car loan)
   0       Debtor 1 and Debtor 2 only                           0 Statutory lien (such as tax lien, mechanic's lien)
   0       At least one of the debtors and another              ~ Judgment lien from a lawsuit
                                                                0   Other (including a right to o f f s e t ) - - - - - - -
   0  Check if this claim relates to a
      community debt
   Date debt was incurred _0_6_10_1_/2_0_0_4                    Last 4 digits of account number J!_ _1         J!_ _Q_
Ll1l                                                            Describe the property that secures the claim:                  $._ _ _ _ __            $_ _ _ _ _ _ $_ _ __
         Creditor's Name
                                                               0
         Number               Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                0   Contingent
                                                                0   Unliquidated
         City                            State   ZIP Code
                                                                0   Disputed
   Who owes the debt? Check one.                                Nature of lien. Check all that apply.
    0      Debtor 1 only                                        0   An agreement you made (such as mortgage or secured
    0      Debtor 2 only                                            car loan)
    0      Debtor 1 and Debtor 2 only                           0   Statutory lien (such as tax lien, mechanic's lien)
    0      At least one c:A the debtors and another             0   Judgment lien from a lawsuit
                                                                0   Other (including a right to offset) _ _ _ _ _ __
   0  Check if this claim relates to a
      community debt
   Date debt was incurred                                       Last 4 digits of account number _ _ _ _
         Add the dollar value of your entries in Column A on this page. Write that number here:                                ~------

  Official Fonn 1060                                   Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of_1_
                                    Case 18-21880-AJC                    Doc 24           Filed 10/30/18                   Page 15 of 41
       Fill 111 this 111forrnat1011 to 1dent1fy your case


       Debtor 1        ANTON IO                      A                     IGLESI AS
                        Fn!Name                   Middle Name                 Last Name

       Debtor2
       (Spouse, Wfiling) Fnt Name                Middte Name                  last Name

       United Stales Bankruptcy Court for the: Southern District of Florida

       Case number      18-21880-AJC                                                                                                                    0   Check if this is an
       {If known)
                                                                                                                                                            amended filing

  Official Form 106E/F
  Sche dule E/F: Cred itors Who Hav e Unse cure d Claim s
                                                                                                                                                                        12/15
  Be as compi.te and accurate as possible . Use Part 1 for creditors
                                                                          with PRIORIT Y claims and Part 2 for creditors with NONPRI ORITY
  List the other party to any executo ry contract s or unexpire                                                                               claims.
                                                                d leases that could result in a claim. Also llst executo ry
  AIB: Property (Official Form 106A/B) and on Schedule G: Executo                                                           contract s on Schedule
                                                                         ry Contrac ts and Unexpired Leases (Official Form 1066). Do not
  creditors with partlally secured claims that are listed In Schedul                                                                       include any
                                                                      e D: Creditor s Who Have Claims Secured by Property. If more
  needed, copy the Part you need, fill it out, number the entries                                                                       space is
                                                                    in the boxes on the left. Attach the Continu ation Page to
  any addition al pages, write your name and case number (if                                                                   this page. On the top of
                                                                known)•

• , , , List All of Your PRIORI TY Unsecu red Claims

  1. Do any creditors have priority unsecur ed claims against
                                                              you?
     !;a No. Go to Part 2.
        Oves.
  2.   List all of your priority unsecur ed claims. If a creditor has
                                                                          more than one priority unsecured claim, list the creditor separately for each claim.
       each claim listed, identify what type of claim it is. If a claim has both                                                                                     For
                                                                                  priority and nonpriori ty amounts, list that claim here and show
       nonpriority amounts. As much as possible, list the claims in alphabet                                                                          both priority and
                                                                                   ical order accordin g to the creditor's name. If you have more
       unsecured claims, fill out the Continuation Page of Part 1. If more                                                                           than two priority
                                                                                than one creditor holds a particula r claim, list the other creditors
                                                                                                                                                      in Part 3.
       (For an explanation of each type of claim, see the instructions
                                                                           for this form in the instruction booklet.)
                                                                                                                                    Total claim       Priority       Nonpriority
                                                                                                                                                      amount         amount

                                                                 Last 4 digits of account number _ _ _ _                        $                 $              $

                                                                 When was the debt incum!d ?
         Number          Street

                                                                 As of the date you file, the claim is: Check all that apply.
         City                          State    ZIP Code         CJ    Contingent
         Who incum!d the debt? Check one.                        CJ    Unliquidated
         CJ Debtor 1 only                                        CJ    Disputed
         CJ Debtor 2 only                                        Type of PRIORIT Y unsecur ed claim:
         CJ Debtor 1 and Debtor 2 only
         CJ At least one cX the debtors and another              CJ    Domestic support obligations
                                                                 CJ   Taxes and certain other debts you owe the government
         CJ Check if this claim is for a commun ity debt
                                                                 CJ   Claims for death or personal injury while you were
        Is the claim subject to offset?                               intoxicated
        CJ      No                                               CJ   Other. Specify
        CJ      Yes

p.2 I ~~.,,,....,..,.,..-------­
        Priority Creditor's Name
                                                                 Last 4 digits of account number _ _ _ _
                                                                                                                               $                  $              $
                                                                When was the debt incum!d?
        Number          Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                CJ    Contingent
        City                          State    ZIPCode          CJ    Unliquidated
        Who incum!d the debt? Check one.                        CJ    Disputed
        CJ Debtor 1 only
        CJ Debtor 2 only                                        Type of PRIORIT Y unsecur ed claim:
        CJ Debtor 1 and Debtor 2 only                           CJ Domestic support obligations
        CJ At least one d the debtors and another               CJ    Truces and certain other debts you owe the government

        CJ Check if this claim is for a commun ity debt         CJ    Claims for death or personal injury while you were
                                                                      intoxicated
       Is the claim subject to offset?                          CJ    Other. Specify _ _ _ _ _ _ _ _ _ _ __
       CJ      No
       CJ    Yes


Official Form 106E/F                                   Schedul e Elf: Creditor s Who Have Unsecur ed Claims
                                                                                                                                                            page 1 of~
                                          Case 18-21880-AJC                          Doc 24           Filed 10/30/18               Page 16 of 41
                       ANTONIO                            A                        IGLESIAS                         Case number (ffknownl   18-21880-AJC
Debtor 1
                         First Name       Middle Name           LastName


HMM                     Your PRIORITY Unsecured Claims - Continuation Page
  ,;_i::;.
                                                                                                                                             Total claim   Priority   Nonpriority
1JtM Hating any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                                       amount     amount


D                                                                          Last 4 digits of account number _ _ _ _
                                                                                                                                            $_ _ _ _ _ $_ _ __        $ _ _ _ __

             Priority Creditor's Name

                                                                           When was the debt incurred?
             Number             Street

                                                                           As of the date you file, the claim is: Check all that apply.

                                                                           0       Contingent
             City                                State    ZIP Code         0       Unliquidaled
                                                                           0       Disputed
             Who incurred the debt? Check one.
             0      Debtor 1 only                                          Type of PRIORITY unsecured claim:
             0      Debtor 2 only                                          0       Domestic support obligations
             0      Debtor 1 and Debtor 2 only                             0       Taxes and certain other debts you owe the government
             0      At least one d the debtors and another                 0       Claims for death or personal injury while you were
                                                                                   intoxicated
             0      Check if this claim is for a community debt            0       Other. Specify _ _ _ _ _ _ _ _ _ _ __

             Is the claim subject to offset?
             0No
             0 Yes

D                                                                          Last 4 digits of account number _ _ _ _
                                                                                                                                            $._ _ _ _ _ $_ _ __       $_ _ _ __

             Priority Creditor's Name

                                                                           When was the debt incurred?
             Number             Street

                                                                           As of the date you file, the claim is: Check all that apply.

                                                                            0      Contingent
             City                                 State   ZIPCode           0      Unliquidaled
                                                                            0      Disputed
             Who incurred the debt? Check one.
              0     Debtor 1 only                                           Type of PRIORITY unsecured claim:
              0      Debtor 2 only                                          0      Domestic support obligations
              0      Debtor 1 and Debtor 2 only                             0      Taxes and certain other debts you owe the government
              0     At least one d the debtors and anolher                  0      Claims for death or personal injury while you were
                                                                                    intoxicated
              0      Check if this claim is for a community debt            0       Other. Specify _ _ _ _ _ _ _ _ _ _ __

              Is the claim subject to offset?
              0No
              0 Yes
D                                                                           Last 4 digits of account number _ _ _ _
                                                                                                                                             $_ _ _ _ _ $_ _ __        $_ _ _ __

              Priority Creditor's Name

                                                                            When was the debt incurred?
              Number             Street

                                                                            As of the date you file, the claim is: Check all that apply.

                                                                            0       Contingent
              City                                State    ZIP Code         0       Unliquidated
                                                                            0       Disputed
              Who incurred the debt? Check one.
               0     Debtor 1 only                                          Type of PRIORITY unsecured claim:
               0     Debtor 2 only                                          0       Domestic support obligations
               0     Debtor 1 and Debtor 2 only                             0       Taxes and certain other debts you owe the government
               0     At least   one d the debtors and another               0       Claims for death or personal injury while you were
                                                                                    intoxicated
               0     Check if this claim is for a community debt               0    Other. Specify _ _ _ _ _ _ _ _ _ _ __

               Is the claim subject to offset?
               0No
               0 Yes

 Official Form 106E/F                                                Schedule Elf: Creditors Who Have Unsecured Claims                                                  pagei_ of.§....
                                                 Case 18-21880-AJCIGLESI
                                                                     Doc                                                                             C
                                                                         AS24                              Filed 10/30/18          Page
                                                                                                                                      n) 18-217
                                                                                                                  Case number {dl<n<>w       188of 41
                                                                                                                                                0-AJ
                     ANTONIO                                  A
 Debtor 1                                       Middle Name       Last Name
                        first Name


                              PRIO RITY Uns ecur ed Clai ms
, , , , List All of You r NON
                                            unse cure d claim          s agai nst you?
  3.   Do any cred itors have nonp riorit y                                                        your othe r sche dules .
                                                              Subm this form to the court with
                                                                    it
     0 No. You have nothing to report in this part.
       WIYes
                                                                                                                              s each claim . If a credi tor has more
                                                                                                                                                                        than one
                                                                                      orde r of the cred itor who hold                                                             dy
              of  your  nonp riorit y   unse  cure d claim s in the alph abet ical                         listed , ident ify what  type of claim it is. Do not list claim s alrea
  4. List all                                                                                 each claim
                   unse cured  claim  , list the credi tor sepa rately for each claim. For                       in  Part  3.lf you have  more  than   three nonp riority unse cured
     nonpriority                                                                      list the othe r credi tors
                                                 credi tor holds a partic ular claim,
     included in Part 1. If more than one
                               inuat ion   Page   of Part  2.
     claim s fill out the Cont                                                                                                                                      Total claim

                                                                                                                                                   __ _                                  4,079.52
                                                                                                  Last 4 digit s of acco unt num ber _                                            -------
 EJ      Cavalry SPV I, LLC
         Nonpriority Creditor's Name                                                              Whe n was the debt incur red?
                                                                                                                                                                               $


         500 Summit Lake Drive, Ste 400
         Numbe r                Street
                                                                  NY             10595                                                   Check all that apply.
         Valhalla                                                               ZIP Code          As of the date you file, the claim is:
                                                                  State
         City
                                                                                                  fi4 Contingent
                                                                                                  0        Unliquidated
         Who incur red the debt ? Check one.
                                                                                                  0        Disputed
         ijl Debtor 1 only
            0    Debtor 2 only                                                                                                    d claim :
                                                                                                  Type of NON PRIO RITY unse cure
            0    Debtor 1 and Debtor 2 only
            0    At least one of the debtors and anoth
                                                      er                                           0       Student loans
                                                                                                                                                     agreement or divorce
                                                                                                   0       Obligations arising out of a separation
                                                                                                                                                    s
            0       Chec k if this claim is for a comm
                                                       unity debt                                          that you did not report as priority claim
                                                                                                                                                      , and other similar debts
                                                                                                   0       Debts to pension or profit-sharing plans
            Is the claim subje ct to offse t?
                                                                                                   ~ Other. Specify CRE DIT CAR D
            ijl No
            0 Yes
                                                                                                                                      _               _     _     _                $_ _ _ _ _ __
                                                                                                   Last 4 digit s of acco unt num ber
  El        Nonp<io<ity Credit or's Name
                                                                                                   Whe n was the debt incur red?


                                                                                                                                           Check all that apply.
            Numb er                  Street                                                         As of the date you file, the claim is:

            City
                                                                    State         ZIP Code          0       Contingent
                                                                                                    0       Unliquidated
            Who incur red the debt ? Check one.                                                     0       Disputed
             0       Debtor 1 only
                                                                                                                                      d claim :
             0       Debtor 2 only                                                                    Type of NON PRIO RITY unse cure
             0       Debtor 1 and Debtor 2 only                                                        0       Student loans
                                                          er
             0       At least one of the debtors and anoth                                             0       Obligations arising out of a separation
                                                                                                                                                         agreement or divorce
                                                                                                                                                        s
                                                           unity debt                                          that you did not report as priority claim
                0       Chec k if this claim is for a comm                                                                                                , and other similar debts
                                                                                                       0       Debts to pension or profit-sharing plans
                                                                                                                                          _   _   _   _   _   _ _ _ _ __
                Is the claim subje ct to offse t?                                                      0       Other. Speci fy _  _   _

                0No
                0 Yes
                                                                                                                                                   ___ _                              $_ _ _ _ _ __
                                                                                                       Last 4 digit s of acco unt numb er
       EJ       Nonpriority Credrtor's Name                                                            Whe n was the debt incur red?


                Numbe r                Street
                                                                                                                                              Check au that apply.
                                                                                                       As of the date you file, the claim is:
                                                                      State        ZIPCo de
                City
                                                                                                        0       Contingent
                 Who incur red the debt ? Check one.                                                    0       Unliquidated
                 0       Debtor 1 only                                                                  0       Disputed
                 0       Debtor 2 only
                                                                                                                                        d claim :
                 0       Debtor 1 and Debtor 2 only                                                     Type of NON PRIO RITY unse cure
                                                              er
                 0       At least one of the debtors and anoth                                             0     Student loans
                                                                                                                                                           agreement or divorce
                                                            unity debt                                     0     Obligations arising out of a separation
                    0    Chec k if this claim is for a comm                                                      that you did not report as priority claims
                                                                                                                                                             and other similar debts
                    Is the claim subje ct to offset?                                                       0     Debts to pension or profit-sharing plans,
                                                                                                                                            __                  _ _ _ _ __
                                                                                                           0     Other. Specify _ _ _ _ _ _
                    0No
                    0     Yes

                                                                                                                                                                                           page l_ of __§__
                                                                                                            Have Unse cure d Claim s
                                                                              Sche dule Elf: Cred itors Who
       Official Form 106E /F
                                     Case 18-21880-AJC                           Doc 24    Filed 10/30/18                    Page 18 of 41
Debtor 1           ANTONIO                         A                        IGLESIAS                          Case number (ff known)   18-21880-AJC
                   First Name        Middle Name          Last Name



                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim



D     NonpriOrily Credil<lf's Name
                                                                                          Last 4 digits of account number _ _ _ _                                $_ _ _ __

                                                                                          When was the debt incurred?

      Number            Street
                                                                                          As of the date you file, the claim is: Check all that apply.
      City                                         Stale              ZIPCode             CJ   Contingent
                                                                                          CJ   Unliquidaled
      Who Incurred the debt? Check one.                                                   CJ   Disputed
      CJ     Debtor 1 only
      CJ     Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      CJ     Debtor 1 and Debtor 2 only
                                                                                          CJ   Student loans
      [J At least one of the debtors and another
                                                                                          [J Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority daims
      [J Check if this claim is for a community debt
                                                                                          [J Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                     CJ   Other. Specify_ _ _ _ _ _ _ _ _ _ __
      [J No
      CJ     Yes




D                                                                                         Last 4 digits of account number _ _ _ _                                $_ _ _ __
     NonpriOfily Creditor's Name
                                                                                          When was the debt incurred?

     Number             Street
                                                                                          As of the date you file, the claim is: Check all that apply.

      City                                         Stale              ZIP Code            CJ   Contingent
                                                                                          CJ   Unfiquidated
     Who incurred the debt? Check one.                                                    CJ   Disputed
      CJ     Debtor 1 only
      CJ     Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      [J Debtor 1 and Debtor 2 only                                                       [J Student loans
      [J At least one of the debtors and another                                          [J Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      [J Check if this claim is for a community debt
                                                                                          [J Debts to pension or profit-sharing plans, and other similar debts
     Is the claim subject to offset?                                                      CJ   Other. Specify,_ _ _ _ _ _ _ _ _ _ __

      CJ     No
      CJ     Yes


D                                                                                         Last 4 digits of account number _ _ _ _
                                                                                                                                                                 $._ _ _ __


      NonpriOfily Cred~or's Name
                                                                                          When was the debt incurred?

      Number            Street
                                                                                          As of the date you file, the claim is: Check all that apply.

      City                                             Stale          ZIP Code            [J Contingent
                                                                                          [J Unliquidated
      Who incurred the debt? Check one.                                                   CJ   Disputed
      [J Debtor 1 only
      CJ     Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      [J Debtor 1 and Debtor 2 only                                                       CJ   Student loans
      [J At least one of the debtors and another                                          [J Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      [J Check if this claim is for a community debt
                                                                                          [J Debts to pension or profit-sharing plans. and other similar debts
      Is the claim subject to offset?                                                     CJ   Other. Specify_ _ _ _ _ _ _ _ _ _ __

      [J No
      CJ     Yes




Official Form 106E/F                                           Schedule Elf: Creditors Who Have Unsecured Claims                                                 page!_ of~
                                  Case 18-21880-AJC                    Doc 24       Filed 10/30/18               Page 19 of 41
    Debtor 1   ANTONIO                          A                   IGLESIAS                      Case number lffknownl   18-21880-AJC
                   First Name    Middle Name         Last Name




•              Add the Amounts for Each Type of Unsecured Claim


    6.. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
        Add the amounts for each type of unsecured claim.




                                                                                          Total claim


                     6a. Domestic support obligations                              6a.
    Total claims                                                                          $
    from Part1
                     6b. Taxes and certain other debts you owe the
                          government                                               6b.    $

                     6c. Claims for death or personal injury while you were
                         intoxicated                                               6c.
                                                                                          $

                     6d. Other. Add all other priority unsecured claims.
                         Write that amount here.                                   6d.   +$




                     6e. Total. Add lines 6a through 6d.                           6e.
                                                                                          $



                                                                                          Total claim


                 6f. Student loans                                                 6f.
    Total claims                                                                           $
    from Part2 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                        69.     $

                     6h. Debts to pension or profit-sharing plans, and other
                          similar debts                                            6h.    $

                     6i. Other. Add an other nonpriority unsecured claims.
                         Write that amount here.                                   6i.   +$



                     6j. Total. Add lines 6fthrough 6i.                            6j.
                                                                                              $




    Official Form 106E/F                                  Schedule Elf: Creditors Who Have Unsecured Claims                                 page_§_of ~
                                    Case 18-21880-AJC                  Doc 24         Filed 10/30/18              Page 20 of 41

  Fill   in   this 111format1011 to 1dent1fy your case.


  Debtor              ANTONIO                          A               IGLESIAS
                       First Name                   Middle Name           Last Name

  Debtor 2
  (Spouse Wfiling)     First Name                   MKkfleName            Last Name


  United States Bankruptcy Court for the: Southern District of Florida

  Case number           18-21880-AJC
  (ttknown)                                                                                                                                  0   Check if this is an
                                                                                                                                                 amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
         I.a No. Check this box and file this fonn with the court with your other schedules. You have nothing else to report on this fonn.
         0      Yes. Fill in all of the infonnation below even if the contracts or leases are listed on Schedule AIB: Property(Oflicial Fonn 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
         example, rent, vehicle lease, cell phone). See the instructions for this fonn in the instruction booklet for more examples of executory contracts and
         unexpired leases.



         Person or company with whom you have the contract or lease                                State what the contract or lease is for


2.1
         Name


         Number           Street

         City                               State          Zl P Code

2.2
         Name


         Number           Street

         City                               State          ZIP Code
2.3
         Name


         Number          Street

         City                               State          ZIP Code

2.4
         Name


         Number           Street

         City                               State          ZIP Code

2.5
         Name


         Number          Street

         City                               State          ZIP Code


Official Fonn 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of_1_
                                       Case 18-21880-AJC                               Doc 24         Filed 10/30/18     Page 21 of 41

 Fill   in    this 1nformat1on to 1dent1fy your case


 Debtor 1              ANTONIO                                 A                       IGLESIAS
                       First Name                            MiddteName                   Last Name


 Deblor2
 (Spouse, ff filing) Fn.t Name                               Middle Name                  Last Name


 United States Bankruptcy Court for the: Southern District of Florida

 Case number            18-21880-AJC
 (~known)
                                                                                                                                                      D Check if this is an
                                                                                                                                                         amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                         12115
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page, fill It out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
        ~No
        l:I    Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        ii" No. Go to line 3.
        l:I    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               l:J   No
               l:I   Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _. Fill in the name and current address of that person.



                     Name of your spouse,       fooner spouse, or legal equivalent


                     Number            Street



                     City                                                  State                      ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Fonn 1060), Schedule EIF (Official Fonn 106EIF), or Schedule G (Official Fonn 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                                    Column 2: The creditor to whom you owe the debt

                                                                                                                    Check all schedules that apply:

~             Name
                                                                                                                    0    Schedule D, line ___
                                                                                                                    0    Schedule E/F, line ___
              Number          Street                                                                                0    Schedule G, line ___

              City                                                             State                    ZIP Code


§]                                                                                                                  0    Schedule D, line ___
              Name
                                                                                                                    0    Schedule E/F, line ___
              Number          Street                                                                                0    Schedule G, line ___

              City                                                             State                    ZIP Code

§]                                                                                                                   0   Schedule D, line ___
              Name
                                                                                                                     0   Schedule E/F, line ___
              Number          Street                                                                                 0   Schedule G, line ___

              City                                                             State                    ZIP Code



Official Form 106H                                                                     Schedule H: Your Codebtors                                          page 1 of_1_
                                 Case 18-21880-AJC                      Doc 24             Filed 10/30/18               Page 22 of 41

 Fill   in   this 111format1on to 1dent1fy your case


 Debtor 1          ANTONIO                      A                       IGLESIAS
                    First Name               Middle Name                Last Name


 Deblor2
 (Spouse, Wfiling) FKSI Name                 Middle Name                 last Name


 United Stales Bankruptcy Court for the: Southern District of Florida

 Case number         18-21880-AJC                                                                             Check if this is:
 (If known)
                                                                                                               0     An amended filing
                                                                                                               0     A supplement showing postpetition chapter 13
                                                                                                                     income as of the following date:

Official Form 1061                                                                                                   MM I DD/ YYYY

Schedule I: Your Income                                                                                                                                         12115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplylng correct information. If you are married and not filing jointly, and your spouse Is llving with you, Include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


1811 Describe Employment
1. Fill in your employment
   information.                                                                  Debtor1                                       Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional           Employment status                 lid Employed                                       0     Employed
    employers.                                                               0     Not employed                                 0     Not employed

    Include part-time, seasonal, or
    self-employed work.
                                           Occupation                      SERVER
    Occupation may include student
    or homemaker, if it applies.
                                           Employer's name                 SELF EMPLOYED

                                           Employer's address              N/A
                                                                            Number     Street                                 Number     Street




                                                                            City                  State   ZIP Code            City                   State   ZIP Code

                                           How long employed there?              15 YEARS                                        15 YEARS


1818 Give Details About Monthly income
    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.
                                                                                                          For Debtor 1         For Debtor 2 or
                                                                                                                               non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.                  2.
                                                                                                          $          0.00         $

  3. Estimate and list monthly overtime pay.                                                      3. +$              0.00     + $


  4. Calculate gross income. Add line 2 + line 3.                                                 4.      $          0.00
                                                                                                                            II    $




Official Form 1061                                                  Schedule I: Your Income                                                                  page 1
                                     Case 18-21880-AJC                                  Doc 24                Filed 10/30/18                     Page 23 of 41

 Debtor 1          ANTONIO                                  A                           IGLESIAS                                       Case number (itkno"") 18-21880-AJC
                     Fnt:Nane            Middle Name               last Name



                                                                                                                                   For Debtor 1             For Debtor 2 or
                                                                                                                                                            non-fllinq soouse
       Copy line 4 here ............................................................................................... ~ 4.       s_ _o_.o_o                 $_ _ _ _ __

  s. List all payroll deductions:
        5a. Tax, Medicare, and Social Security deductions                                                               5a.        $                          $
        5b. Mandatory conbibutions for retirement plans                                                                 5b.        $                          $
        5c. Voluntary contributions for retirement plans                                                                5c.        $                          $
        5d. Required repayments of retirement fund loans                                                                5d.        $                          $
        5e. Insurance                                                                                                   5e.        $                          $
        5f. Domestic support obligations                                                                                5f.        $                          $
        5g. Union dues                                                                                                  5g.        $                          $
        5h. Other deductions. S p e c i f y : - - - - - - - - - - - - - -                                               5h.    +s                       +     $
  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                         6.        $          0.00            $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                 7.        $          0.00            $

  s.   List all other income regularly received:
        Ba. Net income from rental property and from operating a business,
            profession, or fann
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total                                                                                 $_ _ _ _ __
            monthly net income.                                                                                                    $     3.600.00
                                                                                                                        Ba.
        Bb. Interest and dividends                                                Bb.                                              $          0.00            $ _ _ _ __
        Be. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                                   $     2,000.00            $
                                                                                  Be.
        Bd. Unemployment compensation                                                                                   Bd.        $          0.00            $
        Be. Social Security                                                                                             Be.        $     1,QOQ.QO             $
        Bf. Other government assistance that you regularly receive
            lndude cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                 Bf.                                           $          0.00           $

        Bg. Pension or retirement income                                                                                Bg.        $          0.00           $
        Bh. Other monthly income. Specify:                                                                             Bh.     +s                           +s
  9.   Add all other income. Add lines Ba + Bb + 8c + Bd + Be + Bf +Bg + Bh.                                             9.    I   $     6,600.001           $
                                                                                                                                                                                 I
 10.Calculate monthly income. Add line 7 +line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
                                                                                                                         10.   I   $     6.600.00    I+ I    $          0.00
                                                                                                                                                                                 I= r     6,600.00


    lndude contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
       Do not indude any amounts already induded in fines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                                                            11. + $             0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Uabilities and Certain Statistical lnfonnation, if it applies                                                      12.            6,600.00
                                                                                                                                                                                     Combined
                                                                                                                                                                                     monthly income
 13. Do you expect an increase or decrease within the year after you file this fonn?
        ~No.
        CJ   Yes. Explain:


Official Form 1061                                                                      Schedule I: Your Income                                                                        page2
                                    Case 18-21880-AJC                       Doc 24            Filed 10/30/18                   Page 24 of 41


  Fill    111   this information to 1dent1fy your case


  Debtor 1             ANTONIO                        A                    IGLESIAS
                                                                                                                   Check if this is:
                       First Name              Middle Name                      l..astName

  Debtor 2
  (Spouse, if filing) Fm Name                   Middle Name                     Last Name
                                                                                                                   D An amended filing
                                                                                                                   D A supplement showing postpetition chapter 13
  United States Bankruptcy Court for the: Southern        District of Florida                                          expenses as of the following date:
  Case number          18-21880-AJC                                                                                    MM I DD/ YYYY
   (ttknown)




 Official Form 106J
 Schedule .J: Your Expenses                                                                                                                                               12115

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this fonn. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                       Describe Your Hou-hold

1. Is this a joint case?

      lid No.    Go to line 2.
      0     Yes. Does Debtor 2 live in a separate household?

                   0   No
                   0   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                    IJt No                                             Dependent's relationship to                 Dependent's      Does dependent live
      Do not list Debtor 1 and                0       Yes. Fill out this information for Debtor 1 or Debtor 2                                age              with you?
      Debtor2.                                        each dependent ......................... .
                                                                                                                                                              0    No
      Do not state the dependents'                                                                                                                            0    Yes
      names.
                                                                                                                                                              0    No
                                                                                                                                                              0    Yes

                                                                                                                                                              0    No
                                                                                                                                                              0    Yes

                                                                                                                                                              0    No
                                                                                                                                                              0    Yes
                                                                                                                                                              0    No
                                                                                                                                                              0    Yes

3. Do your expenses include
                                              Gill'   No
      expenses of people other than
      yourself and your dependents?            0      Yes


f§ff                Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this fonn as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the fonn and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                             Your expenses

 4.    The rental or home ownership expenses for your residence. lndude first mortgage payments and                                                                957.00
                                                                                                                                       4.
                                                                                                                                               $
          any rent for the ground or lot.

          If not included in line 4:
          4a.    Real estate taxes                                                                                                     4a.     $

          4b.    Property, homeowners, or renter's insurance                                                                           4b.     $

          4c.    Home maintenance, repair, and upkeep expenses                                                                         4c.     $                   100.00
          4d.    Homeowners association or condominium dues                                                                            4d.     $

Official Fonn 106J                                                     Schedule J: Your Expenses                                                                     page 1
                               Case 18-21880-AJC                   Doc 24       Filed 10/30/18          Page 25 of 41

 Debtor 1        ANTONIO                        A                IGLESIAS                  Case number <"'""""'l   18-21880-AJC
                 First Name       Middle Name       LastName




                                                                                                                          Your expenses


                                                                                                                          $                 0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                     5.


 6. Utilities:

      6a.   Electricity, heat, natural gas                                                                         Sa.    $               200.00
      Sb.   Water, sewer, garbage collection                                                                       Sb.    $               100.00
      Sc.   Telephone, cell phone, Internet, satellite, and cable services                                         Sc.    $                50.00
      6d.   Other. S p e c i f y : - - - - - - - - - - - - - - - - - - -                                           6d.    $

 7. Food and housekeeping supplies                                                                                 7.     $               300.00
 8. Childcare and children's education costs                                                                       8.     $                 0.00
 9. Clothing, laundry, and dry cleaning                                                                            9.     $                 0.00
10.   Personal care products and services                                                                          10.    $                50.00
11. Medical and dental expenses                                                                                    11.    $                 0.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                          $                80.00
      Do not include car payments.                                                                                 12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                           13.    $                 0.00
14.   Charitable contributions and religious donations                                                             14.    $                 0.00
15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      1Sa. Life insurance                                                                                          15a.   $                 0.00
      15b. Health insurance                                                                                        15b.   $                60.00
      15c. Vehicle insurance                                                                                       15c.   $                 0.00
      15d. Other insurance. Specify:                                                                               15d.   $                 0.00

1S.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                     1S.    $                 0.00

17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                              17a.   $                 0.00
      17b. Car payments for Vehicle 2                                                                              17b.   $                 0.00
      17c. Other. Specify:    0                                                                                    17c.   $                 0.00
      17d. Other. Specify: 0                                                                                       17d.   $                 0.00

18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule I, Your Income (Official Form 1061).                                             18.
                                                                                                                          $                 0.00
19.   Other payments you make to support others who do not live with you.
      Specify:                                                                                                      19.   $                 0.00
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                             20a.   $                 0.00
      20b. Real estate taxes                                                                                       20b.   $
      20c. Property, homeowners, or renter's insurance                                                             20c.   $
      20d. Maintenance, repair, and upkeep expenses                                                                20d.   $
      20e. Homeowners association or condominium dues                                                              20e.   $



Official Form 106J                                             Schedule J: Your Expenses                                                    page2
                                 Case 18-21880-AJC                  Doc 24         Filed 10/30/18            Page 26 of 41

  Debtor 1         ANTONIO                     A                 IGLESIAS                      Case number (ifknownJ   18-21880-AJC
                    FmotName     Mdcffe Name       LastName




 21.       Other. Specify:                                                                                             21.   +$           0.00

 22.       Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                               22a.               2,397.00
                                                                                                                             $
        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                       22b.      $            0.00
        22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.       $        2,397.00


 23. Calculate your monthly net income.

       23a.    Copy line 12 (your combined monthly income) from Schedule 1.                                                   $       6,600.00
                                                                                                                   23a.

       23b.    Copy your monthly expenses from line 22c above.                                                     23b.      -$       2,397.00
       23c.    Subtract your monthly expenses from your monthly income.
               The result is your monthly net income.                                                                         $       4,203.00
                                                                                                                   23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       0    No.
       ~Yes.         Explain here:   I EXPECT A DECREASE IN REGULAR MORTGAGE PAYMENTS DUE TO HOMESTEAD
                                     EXEMPTION




Official Form 106J                                            Schedule J: Your Expenses                                                  page3
                                         Case 18-21880-AJC              Doc 24              Filed 10/30/18                     Page 27 of 41

Fill 111 this 1nforrnat1on to 1dent1fy your case


Debtor 1              ANTONIO                    A               IGLESIAS
                      Fust Name                Middle Name             last Name

Debtor2
(Spouse, if filing)   Fils! Name               MKtdleName              Last Name


United States Bankruptcy Court for the: Southern District of Florida

Case number            18-21880-A.IC
(It known)
                                                                                                                                               [J Check if this is an
                                                                                                                                                  amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                        12115


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                       Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        Iii No
        CJ    Yes. Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                                        Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and



     x--~--                                                        x
          S~nature~                                                        -~-gnat_u_re_of_De_~_o_r_2   _ _ _ _ _ _ _ _ __


          Date        10/09/2018                                           Date _ _ _ _ __
                  MM/ DD           I   YYYY                                        MM/ DD I      YYYY




   Official Fonn 106Dec                                      Declaration About an Individual Debtor's Schedules
                                       Case 18-21880-AJC                  Doc 24          Filed 10/30/18            Page 28 of 41

      Fill m this mtormat1on to 1dent1fy your case


      Debtor 1            ANTONIO                 A                       IGLESIAS
                          First Name            MiddteName                    LastName
      Debtor2
     (Spouse, if filing) FllSt Name             Middle Name                   Last Name


     United States Bankruptcy Court for the: Southern   District of Florida
     Case number          18-21880-AJC
      (If known)
                                                                                                                                             D   Check if this is an
                                                                                                                                                 amended filing



   Official Form 107
   Statem ent of Finan cial Affair s for Indivi duals Filing for Bankr uptcy
                                                                                                                                                                04/16
   Be as complete and accurate as possible. If two married people are filing together, both
                                                                                            are equally responsibl e for supplying correct
   information .If more space is needed, attach a separate sheet to this form. On the top of any
                                                                                                 additional pages, write your name and case
   number (if known). Answer every question.


                      Give Details About Your Marital Status and Where You Lived Before


    1. What is your current marital status?

         0    Married
         ~ Not married

    2. During the last 3 years, have you lived anywhere other than where you live
                                                                                  now?
        lif No
        0    Yes. List all of the places you lived in the last 3 years. Do not include where you live
                                                                                                         now.
                   Debtor1:                                          Dates Debtor 1       Debtor 2:                                               Dates Debtor 2
                                                                     lived there                                                                  lived there

                                                                                          0   Same as Debtor 1                                   0   Same as Debtor 1

                                                                     From
                   Number         Street                                                                                                             From
                                                                                              Number Street
                                                                     To
                                                                                                                                                     To



                   City                     State ZIP Code                                    City                     State ZIP Code

                                                                                          0   Same as Debtor 1                                   0   Same as Debtor 1

                                                                    From
                   Number         Street                                                                                                             From
                                                                                              Number Street
                                                                    To
                                                                                                                                                     To



                   City                     State ZIP Code                                    City                     State   ZIP Code

   3. Within the last 8 years, did you ever live with a spouse or legal equivalent
                                                                                      in a community property state or territory? (Communit y property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New
                                                                                        Mexico,          Puerto Rico, Texas, Washington, and Wisconsin.)
       lif No
       0     Yes. Make sure you fill out Schedule H: YourCodeb tors (Official Form 106H).



 f !fj Explain the Sources of Your Income
Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptc y
                                                                                                                                                       page 1
                                Case 18-21880-AJC                        Doc 24          Filed 10/30/18                  Page 29 of 41

Debtor 1       ANTONIO                       A                    IGLESIAS                               Case number (lfknownl   18-21880-AJC
                 First Ncrne    -Name               LastName




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     if No
     0     Yes. Fill in the details.

                                                           Debtor 1                                                 Debtor2

                                                           Sources of Income           Gross Income                 Sources of income          Gross income
                                                           Check all that apply.       (before deductions and       Check all that apply.      (before deductions and
                                                                                       exclusions)                                             exclusions)


            From January 1 of current year until           0   Wages, corrvnissions,                                0   Wages, commissions,
                                                               bonuses, tips            $._ _ _3_2-'-,4_0_0_._0_0       bonuses, tips
                                                                                                                                               $._ _ _ _ _ __
            the date you filed for bankruptcy:
                                                           litf Operating a business                                0   Operating a business


            For last calendar year:                        0   Wages, commissions,                                  0   Wages, commissions,
                                                               bonuses, tips            $_ _ _ _ _ __                   bonuses, tips          $_ _ _ _ _ __
            (January 1 to December 31, ....
                                       20  ........
                                          yyyy
                                               17.___ _,   litf Operating a business                                0   Operating a business



            For the calendar year before that:             0   Wages, commissions,                                  0   Wages, commissions,
                                                               bonuses, tips                                            bonuses, tips
                                                                                        $_ _ _4_1_5._0_0                                       $ _ _ _ _ _ __
            (January 1 to December 31, 2"=0-=-1=""6~-~     ~   Operating a business                                 0   Operating a business
                                          yyyy




 5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lotteJY winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     lit No
     0     Yes. Fill in the details.

                                                           Debtor 1                                                  Debtor2

                                                           Sources of Income            Gross Income from            Sources of Income         Gross income from
                                                           Describe below.              each source                  Describe below.           each source
                                                                                        (before deductions and                                 (before deductions and
                                                                                        exclusions)                                            exclusions)



            From January 1 of current year until                                       $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ __
            the date you filed for bankruptcy:                                         $________ ----------                                    $_ _ _ _ _ _ __
                                                                                       $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ __


            For last calendar year:                                                    $________ ----------                                    $. _ _ _ _ _ __

            (January 1 to December 31,2017
                                                                                       $_ _ _ _ _ __                                           $ _ _ _ _ _ __
                                                   )
                                           yyyy
                                                                                       $________ ----------                                    $_ _ _ _ _ __


            For the calendar year before that:                                         $ _ _ _ _ _ __                                          $_ _ _ _ _ __

            (January 1 to December 31,2016          )                                  $_ _ _ _ _ __                                           $_ _ _ _ _ __
                                           yyyy
                                                                                       $ _ _ _ _ _ __                                          $_ _ _ _ _ __




Official Fonn 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
                                 Case 18-21880-AJC                       Doc 24        Filed 10/30/18              Page 30 of 41

Debtor 1        ANTONIO                              A                  IGLESIAS                      Case number (if known)   18-21880-AJC
                 FntName           Middle Name            Last Name




                Ust Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     lltf   No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                "incurred by an individual primarily for a personal, family, or household purpose.'
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                lltf   No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                •Subject to adjustment on 4/01119 and every 3 years after that for cases filed on or after the date of adjustment.

     D      Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                lltf   No. Go to line 7.

                D      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and
                            alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of     Total amount paid         Amount you still owe     Was this payment for...
                                                                          payment



                                                                                                                                          D Mortgage
                        Creditor's Name

                                                                                                                                          Dear

                        Number    Street                                                                                                  D Credit card

                                                                                                                                          D Loan repayment

                                                                                                                                          D Suppliers or vendors

                        City                     State        ZIPCode
                                                                                                                                          D   Other _ _ _ __




                                                                                                                                          D Mortgage
                        Creditor's Name
                                                                                                                                          Dear

                        Number    Street                                                                                                  0   Credit card

                                                                                                                                          D Loan repayment

                                                                                                                                          D Suppliers or vendors

                                                                                                                                          D Other _ _ _ __
                        City                     State        ZIPCode




                        Creditof's Name
                                                                                                                                          0   Mortgage

                                                                                                                                          Dear

                        Number    Street                                                                                                  D Credit card

                                                                                                                                          D Loan repayment

                                                                                                                                          0   Suppliers or vendors

                        City                     State       ZIPCode
                                                                                                                                          0   Other _ _ _ __




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page3
                                   Case 18-21880-AJC                      Doc 24        Filed 10/30/18               Page 31 of 41

 Debtor 1           ANTONIO                          A                  IGLESIAS
                    Find: Name      Middle Name             Last Name
                                                                                                       Case number (ff known)   18-21880-AJC



   7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who
                                                                                                                        was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you
                                                                                                                          are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities;
                                                                                                                                 and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic
                                                                                                                                 support obligations,
      such as child support and alimony.

      if No
      0     Yes. List all payments to an insider.
                                                                          Dates Of      Total amount     Amount you still       Reason for this payment
                                                                          payment       paid             owe


             lnside(s Name



             Number       Street




             City                                  State    ZIP Code




             lnside(s Name


             Number      Street




            City                                  State    ZIP Code


  a. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account
                                                                                                                  of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     if No
     0    Yes. List all payments that benefited an insider.

                                                                         Dates Of       Total amount    Amount you still        Reason for this payment
                                                                         payment        paid            owe
                                                                                                                                Include creditor's name


            lnside(s Name



            Number       Street




            City                                  State    ZIP Code




            lnside(s Name



            Number      Street




            City                                  State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page4
                                     Case 18-21880-AJC                             Doc 24       Filed 10/30/18                Page 32 of 41

 Debtor 1        ANTONIO                             A                       IGLESIAS                           Case number (1fknown)   18-21880-AJC
                  FntName            Middle Name             Last Name




                 Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

      0     No
      lid" Yes. Fill in the details.
                                                                      Nature of the case                   Court or agency                                  Status of the case

                                                                   FORECLOSURE                            11 h Judicial Circuit Central Court
             case title   RPMF -Homestead ($26                                                                                                             0        Pending
                                                                                                         Court Name


                                                                                                          73 W Flager Street
                                                                                                                                                           0        Onappeal

                                                                                                         Number    Street                                  lii!I"   Concluded
             Case number      2016-009089-CA-(ti                                                          MIAMI                         FL       33130
                                                                                                         City                   State    ZIP Code




                                                                                                         Court Name                                        0        Pending

                                                                                                                                                           0        Onappeal

                                                                                                         Number    Street                                  0        Concluded

             Case number
                                                                                                         City                   State    ZIP Code


  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     !if' No.    Go to line 11.
     0      Yes. Fill in the information below.

                                                                               Describe the property                                      Date           Value of the property



                                                                                                                                                         $_ _ _ _ __
                 Creditor's Name



                 Number     Street                                             Explain what happened

                                                                               0    Property was repossessed.
                                                                               0    Property was foreclosed.
                                                                               0    Property was garnished.
                 City                              State   ZIP Code            0    Property was attached, seized, or levied.

                                                                               Describe the property                                      Date            Value of the propert)



                                                                                                                                                         $_ _ _ _ __
                 Creditor's Name



                 Number     Street
                                                                               Explain what happened


                                                                               0    Property was repossessed.
                                                                               0    Property was foreclosed.

                 City                              State   ZIP Code
                                                                               0    Property was garnished.
                                                                               0    Property was attached, seized, or levied.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 5
                                     Case 18-21880-AJC                             Doc 24           Filed 10/30/18             Page 33 of 41

 Debtor 1            ANTONIO                           A                      IGLESIAS                           Case number (ifknown)   18-21880-AJC
                      First Name       Middle Name               Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      liZI    No
      0       Yes. Fill in the details.

                                                                         Describe the action the creditor took                             Date action     Amount
                                                                                                                                           was taken
              Creditors Name


                                                                                                                                                           $_ _ _ _ _ __
              Nmiber      Street




              City                            State   ZIP Code          Last 4 digits of account number: XXXX-_ _ _ _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     ba      No
     0       Yes

. , , , List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     ba      No
     l:l     Yes. Fill in the details for each gift.


               Gifts with a total value of more than $600               Describe the gifts                                                Dates you gave      Value
               per person                                                                                                                 the gifts



                                                                                                                                                            $_ _ _ __
             Person to Whom You Gave the Gilt


                                                                                                                                                            $_ _ _ __


             Number      Street



             City                            State    ZIP Code


             Person's relationship to you


             Gifts with a total value of more than $600                Describe the gifts                                                 Dates you gave     Value
             per person                                                                                                                   the gifts


                                                                                                                                                            $_ _ _ __
             Person   to Whom You Gave the Gilt


                                                                                                                                                            $_ _ _ _ __


             Number      Street



             City                            State    ZIP Code


             Person's relationship to you - - - - - -


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page6
                                   Case 18-21880-AJC                            Doc 24           Filed 10/30/18                Page 34 of 41

 Debtor 1           ANTONIO                          A                     IGLESIAS                              Case number (dknown)    18-21880-AJC
                    First Name     MU:He Name                 Last Name




   14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of
                                                                                                                     more than $600 to any charity?
      ~No
      D      Yes. Fill in the details for each gift or contribution.

              Gifts or contributions to charities                   Describe what you contributed                                         Date you          Value
              that total more than $600
                                                                                                                                          contributed



                                                                                                                                                            $ _ _ _ _ __
            Charity's Name


                                                                                                                                                            $ _ _ _ _ __


            Number     Street




            City          State     ZIP Code




f §f.F List Certain Los-s
  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because
                                                                                                                     of theft, fire, other
      disaster, or gambling?

     lilf No
     D      Yes. Fill in the details.

             Describe the property you lost and                      Describe any Insurance coverage for the loss                         Date of your      Value of property
             how the loss occurred                                                                                                        loss
                                                                    Include the amount that insurance has paid. List pending insurance                      lost
                                                                    claims on line 33 of Schedule AIB: Property.


                                                                                                                                                            $_ _ _ _ __




1¥1¥ List Certain Payments or Transfers
  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer
                                                                                                                          any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your
                                                                                                                        bankruptcy.
     liZI   No
     0      Yes. Fill in the details.

                                                                    Description and value of any property transferred                     Date payment or   Amount of payment
                                                                                                                                          transfer was
             Person Who Was Paid                                                                                                          made


             Number     Street                                                                                                                              $_ _ _ __


                                                                                                                                                            $_ _ _ _ __

             City                       State      ZIP Code



             Email orw- address

             Person Who Made the Payment.   ~Not   You



Official Fonn 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page7
                                   Case 18-21880-AJC                                 Doc 24          Filed 10/30/18                Page 35 of 41

 Debtor 1            ANTONIO                             A                       IGLESIAS                           Case number (if known)   18-21880-AJC
                     FntName        Middle Name                    last Name




                                                                          Description and value of any property transferred                   Date payment or      Amount of
                                                                                                                                              transfer was made    payment

              Person Who Was Paid
                                                                                                                                                                  $_ _ _ __
              Number     Street

                                                                                                                                                                  $_ _ _ __


              City                        State         ZIPCode




              Email or website address



             Person Who Made the Payment,        ~Not   You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     lif No
     0      Yes. Fill in the details.

                                                                          Description and value of any property transferred                   Date payment or     Amount of payment
                                                                                                                                              transfer was
                                                                                                                                              made
              Person Who Was Paid



              Number     Street
                                                                                                                                                                  $_ _ _ __


                                                                                                                                                                  $_ _ _ __
              City                       State          ZIP Code

  1a. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     lif No
     0      Yes. Fill in the details.

                                                                         Description and value of property         Describe any property or payments received        Date transfer
                                                                         transferred                               or debts paid In exchange                         was made
             Person Who Receilled Transfer



             Number     Street




             City                        State      ZIP Code


             Person's relationship to you - - - - -


             Person Who Receilled Transfer



             Number     Street




             City                        State      ZIP Code

             Person's relationship to you _ _ _ __

Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          pages
                                Case 18-21880-AJC                            Doc 24            Filed 10/30/18              Page 36 of 41

 Debtor 1           ANTONIO                      A                      IGLESIAS                            Case number (dknmon)   18-21880-AJC
                    FntName       -Name                    Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

      lia   No
      CJ    Yes. Fill in the details.

                                                                  Description and value of the property transferred                                          Date transfer
                                                                                                                                                             was made


            Name of trust - - - - - - - - - -




f §l:d         Ust Certeln Fl11811Cial Accounts, Instruments, a.re Depo9lt Boxes, mid atorage Units
  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     lif No
     CJ     Yes. Fill in the details.

                                                                   Last 4 digits of account number    Type of account or           Date account was       Last balance before
                                                                                                      Instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred

             NalM of Financial~
                                                                   xxxx-_ _ _ _                       CJ Checking                                         $_ _ __

             Number    -
                                                                                                      CJ Savings
                                                                                                      CJ Money market
                                                                                                      CJ Brokerage
             City                       Slate   ZIP Coda
                                                                                                      CJ Other_ _ __

                                                                  xxxx-_ _ _ _                        CJ Checking                                         $_ _ __
             Name of Finllnci;ol ~
                                                                                                      CJ Savings
             Number    -
                                                                                                      CJ Money market
                                                                                                      CJ Brokerage
                                                                                                      CJ Other_ _ __
             City


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     liif No
     [J Yes. Fill in the details.
                                                                  Who else had access to It?                     Describe the contents                           Do you still
                                                                                                                                                                 have It?

                                                                                                                                                                 CJ   No
            NalM of Financial 11-.iion                           Name                                                                                            CJ   Yes


            Number     -                                         N...-r Street


                                                                 City                 ZIP Code
            City



Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page9
                                    Case 18-21880-AJC                         Doc 24             Filed 10/30/18                  Page 37 of 41

 Debtor 1          ANTONIO                         A                     IGLESIAS                                  Case number (if known)   18-21880-AJC
                     First Name     MdfteName               Las!Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     ii No
     Q Yes. Fill in the details.
                                                                  Who else has or had access to It?                      Describe the contents                  Do you still
                                                                                                                                                                have It?

                                                                                                                                                                 0No
              Name of Stoqge FacMily                              Name
                                                                                                                                                                 aves
              Number       Street


                                                                  CityStala ZIP Code

              City                     State     ZIP Code



                      Identify Property You Hold or Control for Sonleol19 Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     Qd' No
     Q      Yes. Fill in the details.
                                                                 Where Is the property?                                 Describe the property               Value


              Owner's Name                                                                                                                                  $_ _ __

                                                                Number    Streat
              Number      -



                                                                City                          Stal&     ZIP Code
              City                     Stal&     ZIP Code

. , , , , , Give 11.talls About Envlron.....tal Information

  For the purpose of Part 10, the following definitions apply:
     Environmental 1- means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.
     Hazardous maferial means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


     ii No
     Q      Yes. Fill in the details.
                                                                 Governmental unit                          Environmental law, If you know it              Date of notice



            Nameofsila                                          GoverllmllfDI unit


            Number      Sb'eet                                  Number    Street


                                                                City                 Stal&   ZIP Code


            City                     Stal&      ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
                                       Case 18-21880-AJC                            Doc 24         Filed 10/30/18                 Page 38 of 41

 Debtor 1            ANTONIO                         A                        IGLESIAS                             Case number (ff known)   18-21880-AJC
                        First: Name    MlddteName              last Name




   25. Have you notified any governmental unit of any release of hazardous material?

      Gi No
      Q      Yes. Fill in the details.
                                                                     Governmental unit                        Environmental law, If you know It                     Date of notice



                 Nameofslle




                                                                    -·        Street

                                                                    City


                 City                      Slate    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      liZI   No
      Q      Yes. Fill in the details.
                                                                       Court or agency                             Nature of the case                                Status of the
                                                                                                                                                                     case


                                                                       Court Name                                                                                    Q    Pending

                                                                                                                                                                     Q    Onappeal

                                                                       -        Street                                                                               0    Concluded

             Case number
                                                                       City                State   ZIP Code



f 8fji                   Give n.tlllls About Your ........ or Connections to Aft'#....__
  XT. Within       4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
             Q     A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             Q     A member of a limited liability company (LLC) or limited liability partnership (LLP)
             Q     A partner in a partnership
             Q     An officer, director, or managing executive of a corporation
             0     An owner of at least 5% of the voting or equity securities of a corporation

     Gi No. None of the above applies. Go to Part 12.
      Q      Yes. Check all that apply above and fill in the details below for each business.
                                                                      Describe the nature of the business                          Employer Identification number

              Business Name
                                                                                                                                   Do not include Social Security number or ITIN.


                                                                                                                                   EIN: _ _        -------
              Number          Street
                                                                      Name of accountant or bookkeeper                            Dates business existed


                                                                                                                                  From                To
              City                        Slate     ZIP Code

                                                                      Describe the nature of the business                         Employer Identification number

              Blalnesslillme                                                                                                      Do not Include Social Security number or ITIN.


                                                                                                                                  EIN: _ _         -------
              Number          Street
                                                                      Name of accountant or bookkeeper                            Dates business existed



                                                                                                                                  From                To
              City                        S1a1e     ZIP Code


Official FOITil 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 11
                                   Case 18-21880-AJC                        Doc 24          Filed 10/30/18               Page 39 of 41

 Debtor 1        ANTONIO                          A                    IGLESIAS                           Case number (itl<nown}   18-21880-AJC
                    First Name     Middle Name             LastName




                                                                  Describe the nature of the business                     Employer Identification number
                                                                                                                          Do not Include Social Security number or ITIN.
             Business Name

                                                                                                                          EIN:     - - -- - - - - - -
             N..-         Street
                                                                  Name of accountant or bookkeeper                        Dates business existed



                                                                                                                          From               To
             City                      State     ZIPCode




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

     izt    No
     1:1    Yes. Fill in the details below.

                                                                  Date issued




             Name                                                 -/DD/YYYY


             Number       Street




             City




161fI ••·a.ow
      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 1 , 1341, 1519, and 3571.




                                                                                  Signature of Debtor 2


                                                                                  Date _ _ _ _ __

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      if     No
      1:1    Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      lif No
      1:1   Yes. Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach the Bankruptcy Petition Preparers Notice,
                                                                                                                  Declaration, and Signature (Official Form 119).




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 12
                           Case 18-21880-AJC
                                     UNITED
                                                         Doc 24       Filed 10/30/18        Page 40 of 41
                                                   STATES BANKRUP TCY COURT
                                               SOUTHERN DISTRICT OF FLORIDA
                                                       www.flsb.uscourts.gov

 In re:                                                               case No. 18-21880-AJC
           ANTONIO A. IGLESIAS                                        Chapter  13

                           Debtor          I

                       DEBTOR'S NOTICE OF COMPLIAN CE WITH REQUIREMENTS FO
                                           CREDITOR INFORMAT ION

This notice is being filed in accordance with Local Rules 1007-2(8), 1009-1(D), or 1019-1(B) upon the filing of an amendment
to the debtor's lists, schedules or statements, pursuant to Bankruptcy Rules 1007, 1009, 1019 or 5010-1(B). I certify
                                                                                                                      that:
 M        The paper filed idd:i creditor(s) as reflected on the attached list (include name and address of each creditor being
          added). I have:
          1.   remitted the required fee (unless the paper is a Bankruptcy Rule 1019(5) report);
          2.   provided the court with a supplemental matrix of only the add@d cmdjtom on a CD or memory stick in
               electronic text format (ASCII or MS-DOS text), or electronically uploaded the added creditors in CM/ECF;
          3.   provided notice to affected parties, including service of a copy of this notice and
                a copy of the §341 or post conversion meeting notice [see Local Rule 1009-1(D)(2)] and filed a certificate of
                service in compliance with the court [see Local Rule 2002-1(F)];
          4.   filed an amended schedule(s} and summary of schedules; and
          5.   filed a motion to reopen accompanied by the required filing fee (if adding creditors pursuant to Local Rule
               5010-1(B)).

[ ]       The paper filed delet@s a creditor(s) as reflected on the attached list (include name and address of each
          creditor being deleted). I have:
          1.    remitted the required fee;
          2.    provided notice to affected parties and filed a certificate of service in compliance with the court [see
                Local Rule 2002-1(F)]; and
          3.    filed an amended schedule(s) and summary of schedules.

[ )       The paper filed cormcts the name and/or address of a creditor(s) as reflected on the attached list. I have:
          1.   provided notice to affected parties, including service of a copy of this notice and a copy of
                the §341 or post conversion meeting notice [see Local Rule 1009-1 (D)(2)] and filed a certificate of service
                in compliance with the court [see Local Rule 2002-1(F)]; and
          2.   filed an amended schedule(s) or other paper.

[ ]       The paper filed corrects schedule Dor E/F amount(s) or classification(s). I have:
           1.  remitted the required fee;
          2.    provided notice to affected parties and filed a certificate of service in compliance with the court [see Local
                Rule 2002-1(F)]; and
          3.   filed an amended schedule(s) and summary of schedules.

[ ]       None of the above apply. The paper filed does not require an additional fee, a supplemental matrix, or notice to
          affected parties. It o does o does not require the filing of an amended schedule and summary of schedules.

I also certify that, if filing amended schedules, Bankruptcy Form 106 "Declaration About an Individual Debtor's Schedules"
(signed by both debtors) or Bankruptcy Form 202 , "Declaration Under Penalty of Perjury for Non-Individual Debtors"
                                                                                                                      has
been filed as required by Local Rules 1007-2(B), 1009-1(A)(2) and (D)(1), or 1019-1(B).

Dated: 10/1012018           ~
Attorney for Debtor (or Debtor,   pr se)                   Joint Debtor (if applicable)
 ANTONIO A IGLESIAS                                          21118 NE STH COURT, MIAMI, FL 33179
Print Name                                                 Address


Florida Bar Number                                         Phone Number

LF-4 (rev. 12/01115)
         Case 18-21880-AJC   Doc 24   Filed 10/30/18   Page 41 of 41




Seterus, Inc.
P. 0. Box 1077
Hartford, CT 06143

Cavalry SPV I, LLC
500 Summit Lake Drive, Ste. 400
Valhalla, NY 10595
